Case 3:20-cv-00197-MAB Document 21 Filed 10/15/20 Page 1 of 1 Page ID #1889

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PANAYIOTA PENNIE KYRIAKIDIS,                  )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )    Civil No. 20-CV-197-MAB
                                               )
 COMMISSIONER of SOCIAL                        )
 SECURITY,                                     )
                                               )
                      Defendant.               )
                                               )

                            JUDGMENT IN A CIVIL CASE

       DECISION BY THE COURT.

       IT IS ORDERED AND ADJUDGED that, pursuant to the Order entered on

[DATE], by United States Magistrate Judge Mark A. Beatty (Doc. 20), the Commissioner’s

final decision denying Plaintiff’s application for social security disability benefits is

REVERSED and REMANDED to the Commissioner for rehearing and reconsideration

of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       Judgment is entered in favor of Plaintiff Panayiota Pennie Kyriakidis and against

Defendant Commissioner of Social Security.

       DATED: October 15, 2020

                                                   MARGARET M. ROBERTIE,
                                                   Clerk of Court

                                                   BY:    s//Angie Vehlewald
                                                         Deputy Clerk

APPROVED: /s/ Mark A. Beatty
         MARK A. BEATTY
         United States Magistrate Judge

                                       Page 1 of 1
